Filing # 1608S &-PHEAOTABOES CRALIS Ph: Filed 08/07/20 Page 1 of 12 PagelD 6

IN THE CIRCUIT COURT SEVENTH JUDICIAL CIRCUIT IN AND FOR
VOLUSIA COUNTY, FLORIDA

JOANN GILMARTIN. CASE NO.: 2020
Plaintiffs. DIVISION:

Wa.

JP. MORGAN CHASE BANK, N.A..
Defendant.
!

PLAINTIFE’S VERIFIED COMPLAINT

COMES NOW the Plaintiff, JOANN GILMARTIN, a single woman, by and through her
undersigned attorney. and files this Verified Complaint, and in support thereof alleges the

following:

Mi This is an action for damages brought by an individual consumer for Defendant's
Violations of the Florida Consumer Collection Practices Act, Fla. Stat. §559.55-559,785, which
prohibits debt collectors trom engaging in abusive, deceptive. and unfair practices.

z. This is an action for damages that exceeds $30,000.00 exclusive of attorney fees and
costs.

a This Court has jurisdiction and venue for purposes of this action, pursuant to Florida
Statutes, allowing debtors to bring civil actions against those violating the provisions of $359.72 in
the county in which the alleged violator resides or has his or her principle place of business or in the
eounty where the alleged violation occurred.

4. Venue is proper in this Court, as all acts giving rise to this claim occurred in Volusia
County, Florida:

5 The Defendant is an active corporation doing business in Volusia County, and
throughout the State of Florida and is subject to personal jurisdiction in Volusia County. Fla. Stat.
$1,01(3).

6. The Plaintiff. JOANN GILMARTIN., is an individual who resides in Volusia County,

and engaged the services of the Defendant in Volusia County, Florida.

Page lof 5

2020 10905 CIDL

 
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 2 of 12 PagelD 7

COUNT i— VIOLATION OF THE FLORIDA CONSUMBER COLLECTION
PRACTICES ACT SECTION 559.72(9)

¥. Plaintiff is a consumer and the obligation between the parties is the debt owed
pursuant to the subject note is a consumer debt as defined in Florida Statute 559,55(1)

8. Florida Statute 559.72(9) provides that in collecting consumer debts, no person shall:

Claim, attempt. or threaten to enforce a debt when such person knows that the debt is not
legitimate, or assert the existence of some other legal right when such person knows that
the right does not exist.

9, The Defendant has violated Fla, Stat. §559.72(9) by claiming the Plaintiff to be
delinquent with an existing obligation and/or attempting to enforce a debt against the Plaintiff
with knowledge said debt was not legitimate.

10, Prior to Defendant's enforcement of said debt, the Plaintiff communicated with
the Defendant about an error causing the Defendant to miscalculate the amount of the debt
owing.

Ll. On Mareh 10, 2020, during a telephone call placed by the Plaintiff to the
Defendant's agents, Nicolas Keating and Paul Tua. the Defendant acknowledged the error and
accepted the correct amount owed for the subject mortgage, $666.56.

12. On April 14, 2020, the PlaintuT provided documentation to the Defendant
showing the tax crror causing the error. See attached correspondence and documentation dated

April 13, 2020, and marked as Exhibits A, B and C.

 

13. The Defendant verbally acknowledged the error on March 10, 2020, during a very
lengthy telephone conference(s), and acknowledged the error in writing on April 26 and 27,
2020. See attached letter and email from the Defendant. marked as Exhibits D and E.

14. On or before April 8". April 9", 2020, the Defendant disregarded said error and
reported the illegitimate debt to third parties and/or a third party causing the Plaintiff to incur

actual damages.

Page 2 of 5

 
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 3 of 12 PagelD 8

15. The Plaintiff further seeks punitive damages from the Defendant, as permitted by
Fla, Stat. §559.77(2), and/or other equitable remedies, necessary to prevent the Defendant from

committing similar violations in the future.

WHEREFORE, the Plaintiff. JOANN GILMARTIN, hereby demands damages against
the Defendant for actual damages in excess of $30,000.00, excluding attorney fees. interests, and
court costs, for punitive damages, and for costs of suit as incurred in this action, and for any

further relief as this Honorable Court may deem appropriate.

COUNT UH —- DEFAMATION

16, The Plaintiff repeats and re-alleges and incorporates by reference Paragraphs |
through 14 above.

17. Prior to the publication of the defamatory and/or libelous statements that are the
subject of this lawsuit. the Plainuff had reputable and valuable credit that allowed her to conduct
business transactions with ease, and otherwise enjoyed all the benefits that are typically
experienced with a healthy and/or favorable credit score.

18. The Defendant made a false statement that the Plaintiff was delinquent on her
residential mortgage, Chase account number ending with 7111, after recetving actual notice that
there was an error concerning the Plaintiff's property tax liability, which in the normal course of
business was paid by the Defendant to the respective government entity, Volusia County tax
collector.

19. The false statements by the Defendant includes but is not limited to publications
on April 8" and April 9", 2020, to major credit bureaus TransUnion and Experian. See attached
printouts trom creditwise.capitalone.com/activity, and marked as Exhibits F and G.

20, The false statements were published by the Defendant in complete disregard of
their obviously harmful effect on the Plaintiff's reputation and/or favorable credit history, In

addition, the Defendant’s false statements have caused the Plaintiff to be regarded as an

Page 3 of 5

 
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 4 of 12 PagelD 9

individual with questionable credit worthiness as compared to the healthy fale the Pi
enjoyed prior to the Defendant's wrongful acts.

21. Asa direct and proximate result of the Defendant’s false and libelous publication,
the Plaintiff's reputation as a- worthy consumer has been substantially impacted causing others to
refrain from doing business with the Plaintiff or causing others to increase the costs of ,
conducting consumer and/or business transactions with the Plaintiff. The Plaintiff has also
suffered great mental anguish. loss of sleep. embarrassment, and humiliation.

22, . The defamatory statement or statements were authorized by the Defendant, were .
made by the Defendant while acting within the scope of the Defendant's corporate authority and”
during the performance of Defendant's corporate duties. . 7 Rta : !

23. — The defamatory statement has directly resulted with the Plaintiff incurring actual _
damages more than $30,000.00.

24. ‘The Plaintiff also pleads for punitive damages because of Defendant's intentional,
wanton and malicious failure to employ safeguards to prevent the wironett conduct and harm

that is the subject of this action.

WHEREFORE, the Plaintiff, JOANN GILMARTIN, hereby demands damages against
the Defendant for general damages in excess of $30,000.00, excluding attorney [¢es, interests, :
and court costs, for punitive damages, special damages incurred for repair of false Statements,
and for costs of suit. as incurred in this action, and for any further relief as. this Honorable Court.

may deem appropriate.

DEMAND FOR TRIAL BY JURY
The Plaintiff hereby requests trial by jury for all'claims contained within this Complaint. Site

I. JOANN GILMARTIN, hereby swear and affirm, subject to the penalties of perjury, that the

facts alleged in this Complaint are true and vorrect.

   

DANN GILMARTIN, Plaintiff
Page 4 of 5
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 5 of 12 PagelD 10

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing has been served upon the Defendant.

‘§/ Bradley S Sherman

 

Bradley S. Sherman, Esquire

Florida Bar No.: 0109452

105 E Church Street

DeLand. FL. 32724

Primary Email: brad(@shermanlawolfice.net
Secondary Email: stafff@shermanlawoffice.net
Attorney for the Plaintiff, Joann Gilmartin

Page 5 of 5
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 6 of 12 PagelD 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTIFICATE OF CORRECTION OF TAX ROLL o—
Sections 497.131 and 187.122, Florida Statutes R Als
To: Tax Collector VOLUSIA County, Florida
Pieess make the cormuctions below to the [Real Property |_JTangible Personal Properly Tax Roilfor 2019.
Parpul IDlA7azae4 GR, baok P _
Name  (CUMARTIN JOANN Taxtol| |) ab ESSERa TGR Wa Gr NE Wa OF N VrGoeT tors P
; description (ER OR 2578 PS 0599 PER OR S12 PG 4341 PER OR Sa2PGS Jn
Addreas THES WOODLAND SLUT EEE
DELAND PL S2i%0.
Property 1099 GRAND AVE GRANGE CITY
Location | 42783
Refunds « — Vatues. - Initial” | = Corrected
! uél Value 24, 17a 2a4, 17S:
Reiund less tt 5 —__—*
iC] ta collese a eaiinel Agscsued or classified value.schoal gag 178) 125,423
Agseeeed of classified valle, non-school 2a4, 17a) jen 423
) Rafund $2,500 or more Hemesieed. eculat 7
Tax collector: sand to BOR = son a
for aetion fs. 197,182, F.5.} Homestead, addtional 25,008) 25,000)
—— Senior homestead, county & G
[| Materia mistake of fact being Senidr homestead, municipal ty qj
eee: according ta s.197.022, Eesdomic a o
within ane year cf appravalofthe | is ie
tax roll according to 3. 193.1742, FS, sommsiaa ee . y
on Daginyed service member homestead, echoot a 0
ovmanns {enter date). | [Desloyad senice member homnestiad, hon-eaioal fr B
| stig, oeity i ~ G
Correction Type Histone, munical o) G
[x Add to ral [1 Delete from roll Exernpt vale, non-necmestesd, oclot SoG) Bou
C | Combined with [el Gorect nari address | |Exempl value, nen-homesidad. non-edtioa) B00 Bod
[| Soisbled with [=] Conect description pen HY q
Cl Spit teem [1 Pack cesecument Tax discount 0% o 8
thar:
ci Teil Taz SES i _
= é : en ard Assessment Limitetions © aa |
Homestead tC] Total foanm'tfisabity = [| Deployed miitery TI Survieng spouse ol first responder, line af daly
Witowed [] 3% homestend limit c Cisabled vet senior diecount r Surviving spouse of veteran, active dtsty
j_| Blind [| 10% nos-homastead ime ["] Claabted watinpouse |_| ParorvGeandparant asmt reduction
[_]Gavemmentat — [7] Santos hampstead [_] Disabled votispouse-serv conn =| Tagine porsonal property
U] Inatitultonal LI Senios hormmetoad= 25 yr, [| Gisabled \et!spouse wheelchair CI Other:
El Land [| Building, | Miacelleneous [| Tangible peronal property
[| Lot sine [| Square feat Number of ints } Muniberof resieritial units
Aingage — tC] Curtlage change Otter
Tec ns aie i Adjusted Use oF ts ae ves
[| Alo agricultural classification [[j Commercist [_] trprovamant CJ Vacant = |] Other:
dV ea ai » Reasons forCoryectlon . gE ogg!
HX (O04) & OX ae REINSTATED PER REQUAL APP = ADBRESS UPDATED
LARRY BARTLETT, J.D. f Janice Rornelas . 413-APR-2020 04:34 PM
~——"Fignaiure, Prepedy AppreisDaputy Date
Receiver by:
Signatuee, Tax Coflector Deputy ate

Exhibit “A”
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 7 of 12 PagelID 12

e HOHE ane EXEMPTION MESS

oo ax Aavd nce Gey pe
a eter ! ; ; ee

    

ia ltiotes! f et
5 king
4 eww ma eeas hae cerns ane dintowerid ttt om fieich ruddy RY AR Hired Clara hone) get Thine moun oecmy Getta 7 hacer 20
fi , pa ia La my
me Uigar pe aerial ede mnie Enteen sere a tink Seer Hee Caneel Hp aneaoaed eterna
| Spier “ebm et ie My ae tact Maca aa par ep mies ahha dy Parts nia beeen peters cae Mul ane dateg yy SO Sry-rth

Siege a, Sona 33 FREUD ifthe 1A pea Ne OE gc Lae ERI EVEP SALE yy le TOE ne weed Cer. aeweiE. Wein aberereed thie Ped ea be rca ey
a lescaae oo Fiera anceers weiioeo eines ar itp iit ovine catia PMU SES a TS eR ve — Reng Seschose my ctor eT aeeD my bie sree
noc beth seseve any Muse aceeeaie

Wie Bara ay commer Hicverd Piste ett ede better Neuen. erty UEP Lorem eh eee Un ete ey ene] ahi aera th plots tat cag tay ship biaiin 4 2090-1) ea EST er
LOrRSed me encesehncpermenct peer! Ine y ite Renken ao erCK oe: the oh eid be Eterna i io ine Ooo jue cinaleMtker my Rend tie archi.

| "PIEg inet ain amelovens ai Crate sn | fils Eee wept a gm w ERAN. SUT Ny MEEEDNODA ce My ASRECREST Gece ne feevere HadNestNNes GxkimagED wry come ad av Mota wed
fespories cian Teh nese alee auntie by re Corry pelican by fortis bapa e Bae wren nT aA aepeaS fae Late one wis see Teetecary Of at ieee eraoe | Mes et oa atid
bie te thie nae ay
"eae! aetna it ipa web ihn FT a rg aban eal es recheievie aie Dung ina pome y Aat ehe yon ae ics e
PeRPS of ASD AS Fad ce hind 8 CORR RANIOS two Gino, Mane Of Iny CHange Cay tse eget hy sppction RoNowey Hye acid! paperserk wp Cunenty ream.
Tompensnad by dageuaary at Fd fact (tea Vokusiy Shhiondp buecd wylnmapecan rina! reteaeeS fo ieaplans wallen appellate pemuneTwcel bey ine tes wer Crarape Oey otto reared ig ee fumecetioed) exemtion. on: ral
OF, Que Mey occ asiocd, busine ease rebac diertesioeys Mui! noe Sauer aaerisus fitaceish sthiabon fet ma iatik pie ae eee ped ene ruciation at bunt ea
"ey UNIT er Crone ha rn eset ce ec Mew Ponce Ot CCT 74) wae Wiel Heese cerettnne coreenne prber in lil slluaties = therstioe thimt is 7yecror 9 alae) ete or

+ Vises ppegpeaindd yas. FO cere Cate mara yy CA eS Pepe a Pare ist re ete ies, roe -mses Yi ie ss lett Ra FY CE tee wae
ofr gaan te ore aia ihahe Haraeven wactn el ect SOD) | REITs be ered Rae 4 A MRTOngrealuTerecy. You we noe inal nota

pe vwxadrar cegrebtrtntbowe armbar fant SPOS estar 11 WNaT) fe snes pete Vs raed Cree mm oa ia Atwch caer ch NSA Al TO a ee ae ee rer oe ara
freli-t0) Pi BN wre

mrde'y Ba Breen union) Geel er ape Lee et es ie

Paagh ccneescge rece of iis ata oy peti,

Wine
et)

 

Exhibit “B”

 

   

 

we ee ee ee es

i!
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 8 of 12 PageID 13

  
   
   
  
  
    
    
  
 
   
   
   
   
   
    
       
  

(2) Re: (EX] HOMESTEAD EXEMPTION MESS

ea

 

—— Srtesiel Bedsepe ——
Sp Mehdey, Aprdl be, Wd iii) TRL Sempkente Saeher eireyleciwedisca. asBrer

   

= A biatetis atl peo for seating your requeliny amen

S88 eeell, T fire Srsteeeeg Tat ottestice fe celansata jem eecennend dined Liye
en, Ae pear rep ang. oe ER

H y Hi Tia, Pee osrrectinn wall be elgnet af iy op supetutewr pel ween net ae che nee
SARSCEeN"@ Aiton We. cee ae retund, Flere tout) ied « Ly TP we aeneGRise in-chta eat. 7 hape eee Sees a atl pew que eeptsing #|40 cleanse let oe

       

¥ Miia taptar

> Becoiche Deg corene

® Fotable Coorty Paes Moptucsess Silica

» HTEe- De

£

++ » "SeetAnScee fc Leen AFENIO9S gale EL a

®

* CRSEMY thite anaal eriminited tees euhedli Teleste Coeary's aml! systen. SecScy CLTOE [lines cw Histone -uetees ER weceenise She. ecwdas ecniiee bikie he
het. on rade:

®

 

© Smpanie
+ Fie SS See idem well gees. is @ mmees cf eoeece = far )
Op ace "e Py cy Mee 2005 eeetgap edeetleeys, TD dietyresrd cheey pinpesty Cae pepeest hess. whee sevied ai! Cee heed chips ipfietet

 

Uns SY By Pete ie Carenter £75

* SSRGN AMTESILSoShay er aan crests relers, f eecreerey MESLELS Shuaby fet cebeelled mp bemuntoed eesectiar,

w cmathes intestigetion gevieted Uhel shie sue dye voitest Pelee us dace sp odteessoticage inhich had been tripuely impusted sy: tiles ae Gee Bese ety
eShop eel.

» Thu aellpny folate Shimmy ame heaeg mae digertya sueseql peeweel did ecduala, erauteedle geuke fe pod |i comemncs pre, foot fell ea pen. peg) bad
heneog) Tee ae Than Ey Sed et Seeds ee applunesine fom mocakeh aboqg eit sapperting Oeste = {sthmaiep a lewtey thom wy StLleey peecdder
Coniitsies Enttinecae aerrbae oF LES Spend Met < ney tied) Uae Stee at ape LEtifg yp Billa week efaasdy aber both serriee aad Sailing eddcremss,

4 So ety fehlawed wll ef pour ineturtiess, rrqveriaid = faties Seen ey ehLlisy dukmemy Seis cual! Je kel: so amdieditel ae? wart Sy pecenn tw fhe Orene> Bate
etasy arch 32 RA ak WS idm ET ee Tay ecco the het ApereE gerry te me day rele MeN we wR ew hud how rule faswedieg 46 te thy
ape ptiass Aretrerniee op Relea er won.

+ MBince thes due umpleyeco 2b Gaus ott een been abbeeleg te get @ eeu QYIeEE by ealeghene om me mop licwtios {2 dee she oulosers pegen/dgges geneloqaedl
eee pean) aod been ceeesed cece menpensen seg ae fe Splageiiiw subelines by ee tc oy aeeldcatien es lected os Sinpleds's desk shock ec cae cee
Gia I aier: he we See Sere FLERE Sears tT wx sn Le i & Tar 9 Stor in ah aauy , sai

 

 

 

 

    

     
   

  
  

 
 

   

  

 

_ one =

   

Exhibit “C”
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 9 of 12 PagelD 14

 

 
Case 6:20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 10 of 12 PagelID 15

Secure Messages ~ chase.com https.//socurnd7b.chase.conyweb/auth/dashboard#/daghhoard/secur..

| inbox (2) wns . 2 ui Mey 3

Sent Apr 27, 2020 11:24 AN
Serit From Chase Home-Landing . 3
MESSaSes Subje&e: Other Housing Inquiry ce Detbt@aply

Special offers

 

Dear joann,

Thank you for keeping in touch, We're
contacting you to

touch base regarding your issues. We f
appreciate your t
| Patlence.

First, weld like to fer you know that we've
completed

reviewing our interacton on March 10,
20270 wher you've

made the payment for $666.56, We've
submitted a request to

ou; Credit Research Taarn co arnend the
20 days late payment

that was reported to the credit bureaus,

Second, we've verlfied with your taxing
authority and they |
confirmed that we've paid the correct

amount of tax

they've billed ro us. However, because of |
what happened,

were expecing a refund to be deposited

hack te your

Sschow in atleast the nex 3 to 4weels,

Once the refund

has been deposited, we can edjust your

moantniy payment

 

Third, since it's taking time for the tax

refund to be

deposited back to your escrow, we've

also requested fer a
temporary payment change so we can |
accept a lower payment

| amount until we've resolved this issue

| for you. We want te

* confirm thal you are aware the current

i payment due is

| $863.75 and that you will be making a

| lower payment tn the

amount Of $666.56 for the month of May

2020, Please also

be aware thet allowing @ lower sayment

mav case a hisher / .
Exhibit “E’

a SPAR PNR

 
 

 

€— Lotey par mar),

qWNOSSE WsnDUsD © Gulag se yuNEIIe ays Suoday Japuay

SED tay 4 Fi - = 5 £ i
o38] S| 1USWIART B UBuiAA “S3e} Shep a1OW JD 6 ‘O99 OE SEM quawiAed nod ein payoda: JOUPSIS 10 Papua si)

ge 11 of 12 PagelD 16

2UBSH SA) SDP TELA

OZ? ‘BO ud
1 Papredag

wcll bh FIQTEX |

ONIONS SWOH S3Wer
Ag pauoday

a fay TERY AOR LOG
ery Upey

USN IV ODpeg >

 

, “AQauapi {NOK (PIM payedosse Aiagze gam yep so 207 | ete
SSS/PP8 JO BUIeL IUBIeLup © \RIMs NSS INOK so Bsn ‘saBuey> oda: ips 304 suisje hokey

 
 

20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Pa

 

    

 

Baw — os Aine huorouojendesssmupanyfeday ae py

 

re ee . +
 

 

€— odsy HpaI mar,

/ FUNDI3e Aves HD 33
Sys 'ayoy §1 wuoUUAed P YaUpy -axer sep sou) J ai Hep e Guag se wrasce au suodss apis]
| SABP SIO1 19 O6 "OS ‘OF See JuatAed anak 78U) Sepodes JojpSso 10 Japuay sayy

EURSLU Sith Saep you,

SZE ESL

RUA FunoY

0202 ‘60 dy
Lid papiodogy

SWwOL qauudr
Ag payoday

Veh pA

suapy ve Gipeg >

| ‘AaQUApi nod LEM: psivoose AMAIDE pers ep J2 al Bivceht ees
AS " ‘gg3) ippe: io suweu Hu emaP BG SS an of Jo-asn Spee ae upesa any susie soot a iN: aut hy

co susiy Anuapl 9

  

20-cv-01412-GAP-LRH Document 1-1 Filed 08/07/20 Page 12 of 12 PagelD 17
sox doy LIQ XS

 

8 11P2s).

 

 

   

 

el eaten el

L =~. : —_ ee — ; / Alause fwacreunjeuderasvnsipain//: ‘Say _ a |

 

 

i SSS —rares, Cee

 
